Citation Nr: 0016284	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  98-12 050A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the Board 
of Veterans' Appeals (Board) decision of October 31, 1997, 
which denied service connection for a low back disorder.


REPRESENTATION

Moving Party Represented by:  The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel








INTRODUCTION

The veteran served on active duty from December 1949 to 
August 1952.

This matter comes before the Board as the result of a motion 
by the veteran alleging clear and unmistakable error in a 
decision by the Board issued on October 31, 1997.  In support 
of his motion, which was received at the Board in May 1999, 
the veteran submitted a lay statement from an individual who 
allegedly witnessed the appellant injure his back in service.  
See 38 C.F.R. § 20.1405(b) (1999) (no new evidence is 
considered in connection with a motion for revision of a 
Board decision based on clear and unmistakable error). 


FINDINGS OF FACT

1.  An October 1997 Board decision denied service connection 
for a low back disorder.

2.  The veteran has alleged that the claim should have been 
granted because the Board failed to consider missing service 
records and a statement from a friend who claimed to have 
witnessed the veteran injure his back on two occasions. 


CONCLUSION OF LAW

The veteran's allegations of clear and unmistakable error in 
the October 1997 Board decision in failing to grant service 
connection for a low back disorder fail to meet the threshold 
pleading requirements for revision of the Board decision on 
grounds of clear and unmistakable error.  38 U.S.C.A. 
§§ 5109, 7111 (West Supp. 1999); 38 C.F.R. §§ 20.1403, 
20.1404, 20.1405 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran has argued that there was clear and unmistakable 
error ("CUE") in the October 1997 Board decision which 
denied service connection for a low back disorder.  The law 
provides that a decision by the Board is subject to revision 
on the grounds of CUE.  If the evidence establishes the 
error, the prior decision shall be reversed and revised.  38 
U.S.C.A. § 5109A, 7111. 

The available evidence at the time of the Board's October 
1997 decision included the veteran's service medical records; 
post-service medical records, both VA and private; and lay 
statements from the veteran and his wife, including testimony 
presented at two VA hearings.  Based on this evidence, the 
Board concluded that no competent medical evidence linked the 
veteran's current low back disorder to service.

The Board pointed out that the veteran's service medical 
records made no reference to any low back problems.  It was 
also noted that none of the post-service medical evidence 
included a medical opinion linking the veteran's current low 
back disorder to service, which was first diagnosed 
approximately five years after the veteran's separation from 
active duty.  The Board considered medical records from the 
Indian Health Service, dated from January 1957 to May 1992; 
Quain and Ramstad Clinic, dated from October 1957 to March 
1995; St. Alexius Hospital, dated in October 1957; a May 1978 
attending physician's report for the Workplace Standards 
Administration, Bureau of Employee Compensation; and a May 
1994 VA examination report.  These records essentially show 
that the veteran was first diagnosed with a low back 
disability in 1957.  The diagnoses included degenerative 
joint disease; possible sacroiliac slipping; arthritis; back 
strain; early osteoarthritic changes; degenerative joint 
disease; degenerative intervertebral disc disease, L5-S1; 
hypertrophic arthritis; active left L5 radiculopathy; 
protrusion, intervertebral disc, lumbosacral interspace, 
left; lumbosacral back pain secondary to vertebral 
spondylosis at the L4-L5 and L5-S1 levels; a torn disc 
segment; and vertebral spondylosis.

The Board also considered statements from the veteran and his 
wife, including testimony presented at two personal hearings 
held in November 1995 and July 1997.  At his hearing before 
the Board in July 1997, the veteran testified that there were 
neither additional service medical records nor witness 
statements available. 

Based on the foregoing, the October 1997 Board decision 
denied the veteran's claim for service connection for a low 
back disorder on the basis that no medical evidence linked 
his current low back disorder to his period of active 
military service.  The veteran was provided with CUE 
regulations in March 1999, which advised him of the specific 
filing and pleading requirements governing motions for review 
on the basis of CUE.  In response, the veteran filed a CUE 
motion in May 1999.  He argued that the Board never 
considered missing service records from Korea, and that a 
fellow serviceman provided a statement alleging that he had 
witnessed the veteran injure his back on two separate 
occasions.  No other allegations by the veteran were set 
forth.

II.  Analysis

A decision issued by the Board is final.  38 U.S.C.A. §§ 
7103, 7104(a) (West 1991); 38 C.F.R. § 20.1104 (1999).  
However, the law provides that a final Board decision may be 
revised or reversed on the grounds of CUE.  38 U.S.C.A. §§ 
5109A(a), 7111(a).  Review for CUE in a prior Board decision 
must be based on the record and the law that existed when 
that decision was made.  38 C.F.R. § 20.1403(b)(1).

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.

Clear and unmistakable error is defined in 38 C.F.R. § 
20.1403, and provides as follows:

(a)  General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b)  Record to be reviewed.--(1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.

(2)  Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c)  Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d)  Examples of situations that are not clear and 
unmistakable error. -

(1)  Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.
(2)  Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.
(3)  Evaluation of evidence.  A disagreement 
as to how the facts were weighed or evaluated.

(e)  Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

In this case, the veteran has not demonstrated that the 
Board's decision rendered on October 31, 1997, contains CUE.  
As mentioned, the veteran's CUE motion includes only two 
arguments: (1) that the Board failed to consider missing 
service records from Korea, and (2) that the Board did not 
consider a lay statement from a fellow serviceman, [redacted]
[redacted].  With respect to the first argument, the Board notes 
that there is no indication in the record that any of the 
veteran's service records are missing or unavailable.  With 
respect to Mr. [redacted] statement, the Board notes that it was 
submitted in February 1998, subsequent to the Board's October 
1997 decision; thus, as this statement was not in existence 
at the time of the October 1997 Board decision, it can not be 
the basis of a valid CUE claim.  See 38 C.F.R. § 1403(b)(1).  
The Board has also considered the potential argument that 
there was error in the Board's October 1997 decision based on 
VA's failure to satisfy its duty to assist in obtaining Mr. 
[redacted] statement prior to rendering its decision.  The Board 
stresses, however, that such a failure is not a basis for a 
finding of CUE.  See 38 C.F.R. § 20.1403(d)(2). 

At no time has the veteran alleged CUE based on the Board's 
interpretation of the facts in this case.  Nevertheless, even 
assuming for discussion purposes that such an argument had 
been presented, it would also have no basis for a finding of 
CUE.  The Board emphasizes that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).  Accordingly, any such argument would have no basis 
for a CUE claim.

After careful review of the evidence of record, the Board 
concludes that the veteran has not set forth specific 
allegations of error, either of fact or law, in the October 
31, 1997, decision by the Board.  Accordingly, in the absence 
of any additional allegations, the motion is denied.









ORDER

The motion for revision of the October 31, 1997, Board 
decision on the grounds of clear and unmistakable error is 
denied.  



		
	WARREN W. RICE, JR.
Member, Board of Veterans' Appeals


 


